UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2015 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-14053 Milestone Scientific Inc. (Exact name of registrant as specified in its charter) Delaware 13-3545623 State or other jurisdiction of (I.R.S. Employer Incorporation or organization Identification No.) 220 South Orange Avenue, Livingston, NJ 07039 (Address of principal executive offices) Registrant’s telephone number, including area code: 973-535-2717
